SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 13, 2013 American Locker Group Incorporated (Exact name of registrant as specified in its charter) Delaware 0-439 16-0338330 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 2701 Regent Blvd., Suite 200 DFW Airport, Texas 75261 (Address of principal executive offices) Registrant’s telephone number, including area code: (817) 329-1600 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act ☐ Soliciting material pursuant to Rule 14a-12 of the Exchange Act ☐ Pre-commencement communications pursuant to Rule 14d-2(b) Exchange Act ☐ Pre-commencement communications pursuant to Rule 13e-4(c) Exchange Act Item 1.01Entry into a Material Definitive Agreement. Purchase Agreement On September 13 , 2013, American Locker Group Incorporated (the “Company”) entered into a Purchase Agreement with certain investors pursuant to which the Company sold 60,000 shares of its newly authorized Series C Preferred Stock for aggregate consideration of $300,000. The Purchase Agreement contains customary representations and warranties made by the Company and by each investor. In addition, the Company agreed to comply with the reporting obligations set forth in Rule 144 promulgated under the Securities Act of 1933, as amended, and to timely file all reports and other documents required of the Company under the rules and regulations of the Securities and Exchange Commission in order to permit the investors to benefit from certain rules promulgated under such regulations that may permit the investors to sell their shares of Series C Preferred Stock to the public without registration. This description of the Purchase Agreement is qualified in its entirety by reference to the complete text of the Purchase Agreement, which is attached hereto as Exhibit 10.1. Forbearance Agreement The Company had previously entered into that certain Loan Agreement dated December 8, 2010 (as amended, the “Loan Agreement”) by and among the Company, certain of its subsidiaries and Bank of America, N.A. (“Lender”). As disclosed in the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2013 and June 30, 2013 , the Company was in violation of certain financial covenants, specifically a debt service coverage ratio and a funded debt-to-EBITDA ratio, that it is required to meet pursuant to the Loan Agreement. On September 13, 2013, the Company entered into a Forbearance Agreement (the “Forbearance Agreement”) with Lender pursuant to which Lender has waived the Company’s obligation to meet such financial covenants through November 30, 2013 (the “Forbearance Expiration Date”) and to forbear from enforcing its remedies against the Company with respect to its failure to comply with such financial covenants until and through the Forbearance Expiration Date . The Company will not have the right to take any advances under any loan until various conditionscontained in the Forbearance Agreement have been satisfied. The Forbearance Agreement expires on the Forbearance Expiration Date. In connection with the Forbearance Agreement, the Company paid the Lenders a fee of $15
